DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 22, 2021 has been entered.
This Office action is responsive to an amendment filed February 22, 2021. Claims 1-2 & 5-20 are pending. Claims 3-4 have been canceled. Claims 1-2, 5, 7-9, 15-18 & 20 have been amended.
Allowable Subject Matter
The indicated allowability of claims 1-2 & 5-20 is withdrawn in view of the newly discovered reference(s) to Damarati.  Rejections based on the newly cited reference(s) follow.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “32,” "57" and "59" have all been used to designate the same part (elongated member) on the replacement sheet dated February 22, 2021.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-7, 12, 15-16, 18 & 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Damarati (US 2003/0191413).
In regards to claim 1, Damarati discloses a biopsy apparatus for extracting skin tissue, the apparatus comprising:
a blade 24 (see fig. 1 and par 0013);
a conduit 13 having a proximal end and a distal end (see fig. 2); 

    PNG
    media_image1.png
    291
    147
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    212
    217
    media_image2.png
    Greyscale

a channel (see fig. 2) extending from the distal end of the conduit 13; 
a screen (i.e., either the plate having openings 14a-e or the plate 50 having openings 52a-e on fig. 1) in fluid communication with the channel and the conduit 13 (see fig. 1 and par 0015); and 
(the Office notes that Applicant’s claim fails to describe a screen that is capable of filtering tissue samples aspirated by the apparatus);
wherein the screen (i.e., either the plate having openings 14a-e or the plate 50 having openings 52a-e on fig. 1) is laterally offset from the conduit 13 and positioned between the distal end of the conduit 13 and the channel, and the conduit 13 is configured to be coupled to a vacuum source to provide suction to skin of a patient (see at least abstract, figs. 1-2 and par 0016-0017). 
In regards to claim 2, Damarati discloses a biopsy apparatus wherein an elongated member (12, 30) is coupled to the blade 24 (see at least par 0014).
In regards to claim 5, Damarati discloses a biopsy apparatus further comprising an arm 20 that couple the blade 24 to the conduit 13 (see at least fig. 1).
claim 6, Damarati discloses a biopsy apparatus wherein the channel is created by a perforated plate (i.e., either the plate having openings 14a-e or the plate 50 having openings 52a-e on fig. 1).
In regards to claim 7, Damarati discloses a biopsy apparatus further comprising a motor (i.e., piezoelectric or other type of motor) coupled to the blade 24 (see par 0020), wherein the motor (i.e., piezoelectric or other type of motor) engages the blade 24 to rotate and move the blade 24 across the skin of the patient to remove a portion of the skin suctioned by the conduit 13 (see at least fig. 2)
In regards to claim 12, Damarati discloses a biopsy apparatus wherein a support plate 20 is coupled to the blade 24 (see fig. 1).
In regards to claim 15, Damarati discloses a method for extracting skin tissue, the method comprising:
providing a biopsy apparatus, the biopsy apparatus including a blade 24 coupled to a conduit 13 having a proximal end and a distal end, wherein a channel (see fig. 2) extends from the distal end of the conduit 13 and a screen 50 is in fluid communication with the channel (see fig. 2) and the conduit 13, the screen 50 being laterally offset from the conduit 13 and positioned between the distal end of the conduit 13 and the channel (see fig. 2);
positioning the conduit 13 adjacent to skin 80 of a patient (see fig. 2);
applying suction to the skin 80 of the patient through the conduit 13 and the channel (see fig. 2) to create a suctioned portion of the skin 80 within the channel (see fig. 2); and
actuating the blade 24, wherein the blade 24 passes over the skin tangential to the suctioned portion of the skin 80 and under the conduit 13 to thereby remove the suctioned portion of the skin 80 from the patient (see at least fig. 2 and par 0012 & 0016-0019).
In regards to claim 16, Damarati discloses a method further comprising pulling the conduit 13 away from the skin 80 of the patient prior to actuating the blade 24 (see at least fig. 2 and par 0012 & 0016-0019). 
The Office notes that the conduit 13 is pulled away from the portion 82 of skin where a tissue sample is to be collected, prior to actuating the blade 24 by virtue of the fact that the conduit is radially offset from the blade 24 and tissue chambers 14A-E (see fig. 2).
In regards to claim 18, Damarati discloses a method wherein the blade 24 is actuated by initiating a motor (i.e., piezoelectric or other type of motor) coupled to an elongated member 12 (see fig. 2 and par 0020).
In regards to claim 20, Damarati discloses a method wherein a depth of the suctioned portion of the skin 80 (see fig. 2) is determined by the screen (i.e., either the plate having openings 14a-e or the plate 50 having openings 52a-e on fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 13 & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Damarati (US 2003/0191413) in view of Russin (US 5,795,308).
In regards to claim 8, Damarati discloses a biopsy apparatus, as described above, that fails to explicitly teach an apparatus further comprising a lever coupled to the blade. However, Russin is analogous prior art and teaches that it is known to provide a biopsy apparatus further comprising a lever 62 coupled to the blade 60 (see at least figs. 1 & 26, col. 6, lines 33-37). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the apparatus of Damarati further comprising a lever coupled to the blade as taught by Russin in order to automatically actuate the biopsy apparatus by selectively power the biopsy apparatus to obtain a tissue sample. 
In regards to claim 13, Damarati discloses a biopsy apparatus, as described above in claim 1, that fails to explicitly teach an apparatus wherein the blade is round. However, Russin is analogous prior art and teaches that it is known to provide a biopsy apparatus wherein the blade 60 is round (see at least figs. 1 & 26, col. 6, lines 33-37). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the apparatus of Damarati wherein the blade is round as taught by Russin in order to automatically actuate the biopsy apparatus by selectively power the biopsy apparatus to obtain a tissue sample.
In regards to claim 17, Damarati discloses a biopsy apparatus, as described above in claim 15, that fails to explicitly teach an apparatus wherein the blade is actuated by rotation of a lever coupled to an elongated member. However, Russin is analogous prior art and teaches that it is known to provide a biopsy apparatus wherein the blade 60 is actuated by rotation of a lever 62 coupled to an elongated member 58 (see at least figs. 1 & 26, col. 6, lines 33-37). Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the apparatus of Damarati wherein the blade is actuated by rotation of a lever coupled to an elongated member as taught by Russin in order to automatically actuate the biopsy apparatus by selectively power the biopsy apparatus to obtain a tissue sample.
Claims 9-11 & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Damarati (US 2003/0191413) in view of Cibley (US 4,461,305).
In regards to claim 9, Damarati discloses a biopsy apparatus, as described above in claim 7, that fails to explicitly teach an apparatus wherein the motor includes a power source and a power switch. However, Cibley is analogous prior art and teaches that it is known to provide a biopsy apparatus wherein the motor 11 includes a power source 30 and a power switch 7 (see at least figs. 1 & 5 and col. 4, lines 22-29 & 63-68 and col. 5, lines 1-2). Therefore, it would have been obvious to one ordinary skill in the art at the time Applicant’s invention was filed to provide the apparatus of Damarati wherein the motor includes a power source and a power switch as taught by Cibley in order to automatically actuate the biopsy apparatus by selectively power the biopsy apparatus to obtain a tissue sample. 
In regards to claim 10, Damarati discloses a biopsy apparatus, as described above in claim 9, that fails to explicitly teach an apparatus wherein the power source is a battery. However, Cibley is analogous prior art and teaches that it is known to provide a biopsy apparatus wherein the power source is a battery 30 (see at least figs. 1 & 5; col. 4, lines 22-29 & 63-68 and col. 5, lines 1-2). Therefore, it would have been obvious to one ordinary skill in the art at the time Applicant’s invention was filed to provide the apparatus of Damarati wherein the power source is a battery as taught by Cibley in order to provide an apparatus that designed to be portable and operable from a very low power source (see at least col. 6, lines 43-46 & 60-64 of Cibley).
In regards to claim 11, Damarati discloses a biopsy apparatus, as described above in claim 9, that fails to explicitly teach an apparatus wherein the power switch is positioned about an exterior surface of an elongated member. However, Cibley teaches that it is known to provide a biopsy apparatus wherein the power switch 7 is positioned about an exterior surface of an elongated member 1 (see at least figs. 1 & 5; col. 4, lines 22-29 & 63-68 and col. 5, lines 1-2). Therefore, it would have been obvious to one ordinary skill in the art at the time Applicant’s invention was filed to provide the apparatus of Damarati wherein the power switch is positioned about an exterior surface of an elongated member as taught by Cibley in order to automatically actuate the biopsy apparatus by selectively power the biopsy apparatus to obtain a tissue sample.
In regards to claim 19, Damarati discloses a biopsy apparatus, as described above in claim 18, that fails to explicitly teach an apparatus wherein the motor is initiated by toggling a power switch coupled to the elongated member. However, Cibley teaches that it is known to provide a biopsy apparatus wherein the motor 11 is initiated by toggling a power switch 7 coupled to the elongated member 1 (see at least figs. 1 & 5; col. 4, lines 22-29 & 63-68 and col. 5, lines 1-2). Therefore, it would have been obvious to one ordinary skill in the art at the time Applicant’s invention was filed to provide the apparatus of Damarati wherein the motor is initiated by toggling a power switch coupled to the elongated member as taught by Cibley in order to automatically actuate the biopsy apparatus by selectively power the biopsy apparatus to obtain a tissue sample. 
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Damarati (US 2003/0191413) in view of Kortenbach et al. (US 2007/0270709) (“Kortenbach” hereinafter).
Damarati discloses a biopsy apparatus, as described above in claim 1, that fails to explicitly teach an apparatus wherein the screen is formed within a plate.
However, Kortenbach is analogous prior art that teaches that it is known to provide a biopsy apparatus wherein the screen 930a-h is formed within a plate 904 (see at least abstract, fig. 18 and par 0068).
Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to provide the apparatus of Damarati wherein the screen is formed within a plate as taught by Kortenbach in order to filter and retain the tissue sample aspirated by the apparatus into the collection chamber.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 & 5-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655.  The examiner can normally be reached on Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RENE T TOWA/Primary Examiner, Art Unit 3791